T604.682.3701 Suite 400, 455 Granville Street info@coralgold.com F 604.682.3600 Vancouver, BCV6C 1T1 www.coralgold.com November 19, 2007 Trading Symbols: TSX Venture – CLH US;OTC.BB – CLHRF Berlin and Frankfurt – GV8 APPOINTMENT OF CHIEF FINANCIAL OFFICER Coral Gold Resources Ltd. (the “Company”) is pleased to announce that Kevin Bales was appointed as Chief Financial Officer. Mr. Bales graduated in 1991 from the University of Lethbridge with a Bachelor of Management degree and a major in accounting. He has been with the Company since 2005 and has over 15 years of financial reporting experience in the information technology and mining industries. ON BEHALF OF THE BOARD David Wolfin President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release
